Title: To George Washington from Charles Pinckney, 6 November 1791
From: Pinckney, Charles
To: Washington, George



Dear Sir
November 6th 1791 In Charleston [S.C.]

If a law should be passed during the session of the Legislature for the government of the militia & any appointments should take place under the authority of the Union for the militia of the respective states, subordinate to that of an Adjutant for each such for instance as an Inspector I will take the liberty of mentioning to You the name of Mr Abraham Seixas for this state—I am well aware that under the Constitution the appointment of all officers in the militia is reserved to the states, but as Congress may perhaps think proper to appoint officers to act in the event of any part of the militia being called into the service of the Union I have taken the liberty to mention Mr Seixas as well qualified for the appointment of Inspector.
The favourable Crops and appearances of improvement through the Union & the consequent increase of our commerce are such pleasing Evidences of the advantages flowing from the General Government that I trust in the course of a few years we shall be able to emerge from all our public & private difficulties—in this state we are anxiously looking for a branch of the national bank to be established for the three southern states, in this city & I can have no doubt when they consider the benefits to be derived to the Operations of the General Treasury from having one placed here that is a measure which will certainly

take place. I shall always be happy to hear of your welfare & remain With respect & much obliged Dear Sir Yours Truly

Charles Pinckney

